        Case 6:06-cr-60011-AA         Document 251       Filed 01/07/19     Page 1 of 2




Paul Hood, OSB 132271
PO Box 66876
Portland, OR 97290
Telephone: 541-513-7545
paul@paulhoodlaw.com

Attorney for Defendant Joseph Dibee


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

  UNITED STATES OF AMERICA,                       )   NO. 6:06-cr-60011-AA-1
                                                  )
                             Plaintiff,           )
                                                  )   DECLARATION OF COUNSEL IN
         v.                                           SUPPORT OF MOTION TO
                                                  )
                                                      CONTINUE TRIAL
  JOSEPH DIBEE,                                   )
                                                  )
                             Defendant.           )
                                                  )


       Paul Hood, attorney for Joseph Dibee, provides this declaration in support of the

Defendant’s Motion to Continue Trial.

                                          DECLARATION

       I, Paul Hood, declare under penalty of perjury that the following is true to the best of my

knowledge and belief:

       1. Joseph Dibee was arraigned on August 10, 2018. He is presently in custody.

       2. I am the attorney for Mr. Dibee, having been appointed on August 10, 2018, pursuant

           to 18 U.S.C. § 3006A(b).

       3. This is the second continuance request by Mr. Dibee.

       4. This request is made to permit time for discovery review and defense investigation.
Case 6:06-cr-60011-AA-1
Declaration of Counsel in Support of Motion to Continue Trial pg. 1
        Case 6:06-cr-60011-AA         Document 251       Filed 01/07/19     Page 2 of 2




       5. The discovery materials in this case were originally produced more than twelve years

           ago. Some of those files are in an electronic format that employs old software. The

           defense is currently addressing this problem, but it has delayed the discovery review

           process significantly.

       6. I have conferred with Assistant United States Attorney Geoffrey Barrow regarding

           delaying the trial. The Government does not oppose this motion.

       7. I have conferred with my client regarding his right to a speedy trial and this motion to

           continue the trial date.

       8. Mr. Dibee supports this continuance motion and request for a finding of excludable

           delay.

DATED this 7th day of January 2019.          Respectfully submitted,

                                             /s/ Paul Hood
                                             PAUL HOOD, OSB No. 132271
                                             Attorney for Joseph Dibee




Case 6:06-cr-60011-AA-1
Declaration of Counsel in Support of Motion to Continue Trial pg. 2
